Proceeding under section 298 of the Executive Law to review a determination of the State Human Rights Appeal Board, dated *770February 6, 1973, which affirmed an order of the State Division of Human Rights, dated December 24, 1971, which inter alla found the three above-named petitioners guilty of racial discrimination with respect to the rental of an apartment house unit; and cross application by the State Division of Human Rights to confirm and enforce said order of the Appeal Board. Application of petitioners granted to the extent that the order of the Human Rights Appeal Board is modified, on the law, by adding thereto, immediately after the provision that the decision and order of the Commissioner of Human Rights “is in all respects affirmed ”, the following: “ except that all the provisions of said decision and order requiring notice to the National Association for the Advancement of Colored People and reports to the Commissioner as to such notices given to said association are hereby deleted ”. As so modified, order of the Appeal Board confirmed, without costs. Cross application by the Division of Human Rights granted, without costs, to the extent that petitioners are directed to comply with the order of the Appeal Board as modified herein. In our opinion, the determination under review was supported by substantial evidence and was proper, except that the provisions in the Division’s order directing petitioners (1) to give notice to the National Association for the Advancement of Colored People as to available housing accommodations and (2) to report to the Division as to such notices given to said association were improper and unauthorized, for the reasons set forth in Koval Gonstr. Gorp. v. State Biv. of Human Bights (39 A D 2d 347, mot. for Iv. to opp. den. 31 N Y 2d 641). Martuscello, Acting P. J., Latham, Gulotta, Brennan and Benjamin, JJ., concur.